Citation Nr: 1819758	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-28 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to increased rating for right knee disorder, currently rated at 10 percent disabling. 



ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel



INTRODUCTION

The Veteran had a period of active duty service from June 1988 to June 2011.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran's claim is now under the jurisdiction of the Atlanta, Georgia RO.  

On an August 2017 decision, the Board remanded the claim for further development.  Specifically the Board requested that a VA examination be untaken to make a determination as to the functionality of the Veterans right knee and any loss of range of motion diagnosed.  

As noted above, the Board remanded this matter in August 2017.  Specifically, the Board directed that a new VA examination and supplemental statement of the case (SSOC) be prepared and sent to the Veteran if the benefit was not granted.  A review of the Veteran's claims file shows that he was provided an updated SSOC in December 2017.  As the requested development has been completed, all remand requirements have been met to make a determination on the Veteran's mental disorder and the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Legacy Content Manager Documents and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDING OF FACT

There is no objective evidence of the Veteran's right knee flexion limited to 15 degrees or less; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; impairment of the tibia or fibula; or ankylosis. 


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 percent for a right knee disorder, have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a (2017), Diagnostic Codes 5003, 5257, 5260, 5261(2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017). 

A standard March 2011 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. 
§ 5103(a) (2012); 38 C.F.R. § 3.159(c) (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's service treatment and service personal records have been obtained and the Veteran has received treatment at VA health care facilities.  The Veteran directly submitted releases for the VA to obtain any private treatment records.  The VA records have been obtained.

The Veteran was afforded a VA examination connected with the claim most recently in October 2017 which includes findings as to the functional impairment manifesting from his chronic service connected limited flexion of the right knee to include degenerative joint disorder, currently rated at 10 percent disabling.  

II. Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2017).

Included within 38 C.F.R. § 4.71a (2017) are multiple Diagnostic Codes (DC) that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum) (2017). 

The criteria of DC 5256 pertain to ankylosis.  Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of locking pain and effusion into the joint.
Under DC 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved. When the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a (2017), DC 5003 (2017). 

Similarly, The Court of Appeals for Veterans Claims (CAVC or Court) has held, an evaluation of a knee disability under DCs 5257 or 5261 or both does not, as a matter of law, preclude separate evaluation of a meniscal disability of the same knee under DC 5258 or 5259, and vice versa. The Court further holds that entitlement to a separate evaluation in a given case depends on whether the manifestations of disability for which a separate evaluation is being sought have already been compensated by an assigned evaluation under a different DC. In the context of evaluating musculoskeletal disabilities based on limitation of motion, a manifestation of disability has not been compensated, for separate evaluation and pyramiding purposes, if that manifestation did not result in an elevation of the evaluation under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the principles set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).

The DCs that focus on limitation of motion of the knee are DCs 5260 and 5261. Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion. See 38 C.F.R. § 4.71 (2017), Plate II. Under DC 5260, a non-compensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a (2017), DC 5260(2017).

Under DC 5261, a non-compensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a (2017), DC 5261 (2017).

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2017) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2017). DeLuca v. Brown, 8 Vet. App. 202 (1995).

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 (2017)  but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). The provisions of 38 C.F.R. §§ 4.40 and 4.45 (2017) do not apply to DC 5257 as those criteria are not predicated on loss of range of motion. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2017). The application of 38 C.F.R. § 4.59 (2017) is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1(2011).

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise." Cullen v. Shinseki, 24 Vet. App. 74 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id; See generally 38 U.S.C. § 5110 (b)(2) (2012).

The claimant bears the burden of presenting and supporting their claim for benefits. 38 U.S.C. § 5107(a) (2012).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C. § 5107(b) (2012). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Increased Evaluation Right Knee

The Veteran's service connected chronic right knee has been assigned an individual evaluation of 10 percent under DC 5261.  The Veteran asserts that a higher rating evaluation is warranted due to the deteriorating conditions of the Veteran's right knee.  The Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's right knee limitation of flexion to include degenerative joint disease.  

In an April 2012 Rating decision, the RO assigned an individual evaluation of 10 percent from July 2011 for the Veteran's limited right knee flexion limited to a noncompensable degree, to include degenerative joint disease.  

In a June 2014 VA examination, X-rays of the Veterans right knee revealed moderately advanced tri-compartmental osteoarthritic changes involving the right knee were unchanged.  The examiner also noted that there is moderate to severe degenerative joint disease with joint space  narrowing, subchondral sclerosis, joint space narrowing in the femorotibial compartments, and medial greater than lateral. 

The Veteran's most recent and pertinent VA examination for his right knee was on October 2017.  Range of motion testing for the Veteran's right knee revealed a flexion of 10 to 110 degrees and an extension of 110 to 10 degrees.  The examiner diagnosed the Veteran with degenerative joint disease of the right knee.  The examiner also noted that the Veteran does suffer from pain in his right knee, but the pain does not result in a functional loss, muscle atrophy, ankylosis, lateral instability or meniscal conditions.  The examiner also noted that the Veteran cannot stand or sit for long periods of time.  Based on the VA examiners diagnosis, the RO maintained the April 2012 assigned evaluation of 10 percent from July 2011.  The RO based maintaining the current evaluation of 10 percent for the Veteran's right knee on the extension being limited at 10 to 14 degrees.  38 C.F.R. § 4.71a (2017), DC 5261 (2017).  There was noncompensable limitation of flexion shown on examination.

A separate rating under DC 5260 is not warranted for the Veteran's right knee, even when considering the Veteran's additional functional impairment due to pain and other factors set forth in 38 C.F.R. §§ 4.40 and 4.45 (2017).  Based on the November 2015 examination report, right knee flexion was not limited to 60 degrees.  Thus, a separate rating is not warranted under DC 5260. Also, there was no ankylosis of the right knees during any point in the appeal period, so a higher rating under DC 5256 is not warranted for either knee on this basis.

Furthermore, there is no evidence to support a higher disability rating for either the Veteran's right knee based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss. 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca, 8 Vet. App. at 206. In this regard, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2017); see also DeLuca, supra.

With respect to other potentially applicable rating criteria, there is no competent lay or medical evidence indicating that the Veteran's right knee disability has been manifested by instability, ankylosis, dislocation of cartilage, impairment of the tibia and fibula, or symptoms other than those discussed above at any time. As such, an increased rating (or separate rating based on instability) cannot be assigned for the either knee under Diagnostic Codes 5256, 5258, or 5262-5263. See 38 C.F.R. § 4.71a (2017), DCs 5256, 5258, 5262-5263 (2017). The evidence of record does not reveal a lack of instability of the ligaments of the left or right knee on objective testing. 

While the Veteran was sincere in his report of any symptoms regarding instability with respect to the presence of instability, or lack thereof, the Board places greater probative weight on the various medical reports that have repeatedly and consistently noted a lack of instability.  As the VA examination testing results proved negative regarding knee-locking or effusion, a higher rating of 20 under the DC's is unwarranted under DC 5258. 

In sum, the Board has also considered whether other DCs would provide an additional benefit for the Veteran's right knee; however, it determines that the preponderance of the evidence does not show that any additional DCs are applicable, that they would provide a higher benefit, or that they would not amount to pyramiding of the Veteran's symptoms.  See 38 C.F.R. § 4.71a (2017), DCs 5256, 5258, 5259, 5262, 5263.

Accordingly, the Board finds against a rating in excess of 10 percent for the residuals of the Veteran's chronic left and right knee strains during the appeal period.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 C.F.R. § 4.3 (2017).


ORDER
Entitlement to increased rating a for right knee disorder, currently rated at 10 percent disabling, is not warranted. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


